Order entered September 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01666-CR
                                      No. 05-12-01667-CR

                                ERASMO GARCIA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-58343-Y, F10-61584-Y

                                           ORDER
       We REINSTATE these appeals.

       By order dated September 5, 2013, the Court removed Nanette Hendrickson and the

Dallas County Public Defender’s Office as counsel for appellant and abated these appeals to

allow the trial court to appoint new counsel. On September 9, 2013, Hendrickson tendered a

brief to the Court and a motion to accept the tendered brief and rescind the order removing her as

counsel.

       The Court has not yet received a supplemental clerk’s record appointing new counsel. In

the interest of expediting submission of these appeals, we VACATE the September 5 order. We
REINSTATE Nanette Hendrickson and the Dallas County Public Defender’s Office as counsel

for appellant.

        The brief tendered to the Clerk of the Court on September 9, 2013 is DEEMED timely

filed on the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and to the Dallas County District Attorney’s Office.



                                                    /s/    LANA MYERS
                                                           JUSTICE